IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00269-CV
 
In re
John Benjamin Clopton, Jr.
and
Barbara Ann Clopton
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
The petition for writ of mandamus is dismissed as
moot because the Respondent issued an August 13, 2008 order requesting the
assignment of a special judge to preside in the underlying case, which is the
relief sought in the mandamus petition.
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray, 
            Justice
Vance, and
            Justice
Reyna
Petition
dismissed
Opinion
delivered and filed September 3, 2008
[OT06]


   
MEMORANDUM OPINION
                                                                                                                
   
      Pugh, an inmate in the Texas Department of Criminal Justice - Institutional Division,
brought suit against the Department, several state  employees, and Judge Philip Zeigler for
alleged civil rights violations.  The court dismissed Judge Zeigler as a defendant, but the suit
against the remaining defendants is still pending.  Pugh attempts to appeal from the court’s
partial dismissal order.  Pugh is also attempting appeal of a motion for recusal which was filed
in the trial court and denied by the sitting judge.
      Except for the types of appealable interlocutory orders enumerated in section 51.014 of the
Texas Civil Practices and Remedies Code, the appellate jurisdiction of this court extends only
to final judgments.  City of Houston v. Kilburn, 849 S.W.2d 810, 811 (Tex. 1993); see also
Tex. Civ. Prac. & Rem. Code § 51.014 (Vernon 1999).  In order to be “final,” a judgment
must dispose of all parties to the case and all issues in dispute.  North East Independent School
Dist. v. Aldridge, 400 S.W2d 893, 895 (Tex. 1966).  Neither of the orders complained of in
this appeal are final.  This Court has no jurisdiction over non-appealable interlocutory orders. 
See Hood v. Amarillo Nat’l Bank, 815 S.W.2d 545, 547 (Tex. 1991).  This appeal is dismissed
for want of jurisdiction.

                                                                               PER CURIAM

Before Justice Vance,
      Justice Gray, and
      Chief Justice McDonald (Retired)
Dismissed for want of jurisdiction
Opinion delivered and filed March 1, 2000
Do not publish